Citation Nr: 9901205	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-505 86	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service in the Army from March 1968 
to October 1969, including a year in Vietnam where he earned 
the Combat Infantrymans Badge (CIB).  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
first denied any increase, and then increased to 50 percent, 
the rating for the appellants service-connected post-
traumatic stress disorder (PTSD) which had been assigned a 10 
percent disability evaluation.  However, the United States 
Court of Veterans Appeals (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the issue of an increased rating 
for PTSD remains in appellate status.

The appellant is also appealing the ROs denial of his claim 
of entitlement to service connection for a psychiatric 
disorder other than PTSD and his claim for a total rating 
based on individual unemployability due to his service-
connected disabilities.


REMAND

The appellant and his representative are contending that the 
appellant is unable to work due to his service-connected 
disabilities, and more particularly that his PTSD is more 
severe than reflected by the current 50 percent evaluation.  
They further contend that the appellant suffers from a 
psychiatric disorder other than PTSD that is related to 
service.  The VA has a duty to assist a veteran in developing 
facts pertinent to a well grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103, 3.159.  The appellants claims 
in this case currently appear to be well-grounded, but the 
duty to assist him in the development has not yet been 
fulfilled.

Initially the Board notes that the VAs Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132 (1996) 
provides a general rating formula for psychoneurotic 
disorders, based upon the degree of incapacity or impairment.  
The VA amended its regulations for rating mental disorders, 
effective November 7, 1996.  See 61 Fed. Reg. 52,695-702 
(Oct. 8, 1996) (codified at 38 C.F.R. §§ 4.125-130 (1998)).  
In this case, the RO has reviewed the issue of entitlement to 
an increased rating for PTSD under the revised regulatory 
criteria prior to appellate consideration of this matter, and 
the appellant has received notice of the new criteria, as 
evidenced by the Supplemental Statement of the Case issued in 
February 1997.

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131.  A disability 
which is proximately due to or the result of a service-
connected disease or injury (including the treatment 
therefore) shall be service connected.  38 C.F.R. § 3.310.  
Furthermore, the Court has held that the term "disability" as 
used in 38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. 
§ 3.310(a) should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995). 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16.

The Board notes that the most recent VA PTSD examination, 
conducted in November 1997, yielded an Axis I diagnosis of 
PTSD, moderate to severe; there was no Axis II diagnosis.  
However, review of the evidence of record indicates that, in 
the past, the appellant has been given an Axis II diagnosis 
of personality disorder, not otherwise specified, as well as 
borderline personality disorder.  In addition, he has been 
given Axis I diagnoses of bipolar disorder, major depressive 
disorder and possibly a schizophrenic process.  But there has 
been no indication whether that/those condition(s), or any of 
the rest of the appellants current medical or psychiatric 
conditions, is/are interrelated or part of the service 
connected PTSD disability.  There is no indication in the 
evidence of record of how much, if any, of the appellants 
overall psychiatric symptomatology is due to his PTSD as 
opposed to his other chronic medical or psychiatric problems.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Consideration of these factors is not reflected in the VA 
PTSD examinations or in the adjudication of the claim to this 
point.

The most recent rating action that listed each of the 
appellant's disabilities is dated in September 1997.  The 
service-connected disabilities rated thus far by the RO are 
PTSD (50%); tinnitus (10%); and bilateral hearing loss (0%); 
the non-service-connected disorders consist of a skin 
disorder and bipolar disorder.  However, there are no ratings 
associated with the listed non-service-connected medical 
conditions.  In addition, review of the medical evidence of 
record indicates that the appellant currently suffers from a 
right shoulder condition involving a rotator cuff tear and 
bursitis with impingement.  Follow-up must be made concerning 
the severity, extent or current status of those conditions 
and any other medical problem that is not currently rated.

The Board further notes that no social and industrial survey 
has been performed.  See Gary v. Brown, 7 Vet.App. 229 
(1994).  Since there seems to be conflicting information and 
information gaps as to the correct diagnoses and the 
symptomatology associated with each, another psychiatric 
examination would be helpful in adjudicating this case.  It 
is also determined that an evaluation of whether the 
appellant suffers any impairments of social and industrial 
functioning due to his service-connected disability is 
needed.  Given the need for additional development as set out 
below, the Board believes these further examinations would be 
helpful in assessing the exact nature and extent of the 
appellants PTSD, as well as the etiology and current status 
of all of his other psychiatric and medical conditions.

The appellant has apparently been in receipt of Social 
Security Administration (SSA) disability benefits for a 
number of years.  It has been resolved in various cases, 
essentially, that although SSA disability decisions are not 
controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits, and that the VA has 
a duty to assist the veteran in gathering SSA records.  
Collier v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992); and Brown v. Derwinski, 2 Vet. App. 444 
(1992).  In this case, medical records and the SSA award 
letter associated with the grant of SSA benefits have been 
associated with the claims file.  The RO should obtain any 
additional medical records relating to any continued award of 
SSA benefits.

These considerations require the gathering of additional 
records as well as further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  This will 
also permit evaluation of the appellants disabilities on 
both a schedular and an extraschedular basis, without 
prejudice to the appellant.  See Floyd v. Brown, 9 Vet. App. 
88 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the above considerations, the case is REMANDED 
for the following:

1.  The RO should obtain from the Social 
Security Administration copies of any 
medical records utilized in determining 
the appellant's continued entitlement to 
disability insurance benefits, if any.  
The appellants assistance in obtaining 
any pertinent records should be requested 
as indicated.

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers who 
provided him with relevant evaluation or 
treatment for his psychiatric disability, 
not already provided.  After obtaining 
the appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the above mentioned 
claim.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159. 

3.  The RO should also attempt to secure 
copies of all VA medical records 
pertaining to the appellant, to the 
extent not already on file.  The 
appellant should identify the VA 
facilities from which he has received 
treatment since 1997.

4.  After the above medical records have 
been associated with the claims file, a 
VA social and industrial survey should be 
conducted in order to clarify the 
appellant's medical, social, educational, 
and employment history.  The social 
worker should review the claims file 
prior to the survey.  The social worker 
should elicit and set forth pertinent 
facts regarding the appellant's medical 
history, education, employment history, 
social adjustment, and current behavior 
and health.  The social worker should 
offer an assessment of the appellant's 
current functioning and identify the 
conditions which limit his employment 
opportunities.  Any potential employment 
opportunities should be identified.  The 
claims file must be made available to the 
social worker in conjunction with the 
survey as it contains important 
historical data.  Distinctions between 
service and non-service-connected 
disorders should be noted.

5.  The RO should then schedule the 
appellant for a VA psychiatric 
examination for the purpose of 
ascertaining the severity of his service-
connected PTSD.  It is very important 
that the examiner be afforded an 
opportunity to review the appellant's 
claims file prior to the examination and 
a copy of the changes to the mental 
disorders section of the rating schedule, 
effective November 7, 1996.  The 
psychiatric examiner should utilize the 
data contained in the claims file and 
offer an opinion as to the severity of 
the appellant's PTSD as it bears on the 
occupational and social impairment of the 
appellant rather than solely on the 
examiner's assessment of the level of 
disability at the moment of the 
examination.  Additionally, all necessary 
tests and studies should be conducted.  

Based upon the review of the record and 
the examination, the examiner should 
provide a Global Assessment of 
Functioning (GAF) Score indicating the 
level of impairment produced by the 
service-connected psychiatric disability, 
for the years since 1993 to the present.  
It is imperative that the examiner also 
provide a explanation of the GAF score 
for purposes of due process under Thurber 
v. Brown, 5 Vet. App. 119 (1993).

The examiner should also comment on 
degree, if any, of 
industrial/occupational and social 
impairment produced solely by the 
service-connected post-traumatic stress 
disorder, if possible.  The examiner is 
requested to provide a complete rationale 
for any opinion expressed.  

6.  This psychiatric examination of the 
appellant must also include an evaluation 
of the etiology, nature and extent of any 
other psychiatric disorder found.  The 
examiner is to provide an opinion as to 
the diagnosis and etiology of any 
psychiatric disorder (other than PTSD) 
found.  The psychiatric examiner should 
also offer an opinion as to the onset 
date of the appellant's additional 
psychiatric condition(s), if any.  In 
particular, the examiner should offer an 
opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's additional 
psychiatric disorder(s) is (are) 
attributable to, or related to, any 
disease or incident suffered during his 
active service, any disease or incident 
suffered prior to service, any disease or 
incident suffered after service, or to a 
combination of such causes or to some 
other cause or causes.  The examiner 
should identify all psychiatric 
conditions which have been present and 
distinguish conditions which are acquired 
from conditions which are of 
developmental or congenital origin, if 
any.  If there have been multiple 
disorders present, the examiner should 
express an opinion as to whether it is at 
least as likely as not that they are 
proximately due to service or to a 
service-connected disability, in 
particular the PTSD.

If the examiner finds that a psychiatric 
disorder is etiologically related to 
service or to a service-connected 
disability, to the extent possible, the 
psychiatrist should indicate the 
historical degree of impairment due any 
psychiatric disorder found to be related 
to service or to a service-connected 
disability, as opposed to that due to 
other psychiatric disorders, personality 
defects, and/or non-service-connected 
physical disabilities.

7.  The appellant should be scheduled for 
appropriate VA medical examinations, 
including an orthopedic examination, of 
his general medical condition as well as 
his service connected disabilities 
characterized as hearing loss and 
tinnitus.  These medical examinations 
should be broad enough to cover all 
diseases, injuries, and residual 
conditions which are suggested by the 
appellants complaints, symptoms or 
findings.  All complaints or symptoms 
having a medical cause should be covered 
by a definite diagnosis.  All necessary 
tests, as well as any other recommended 
examinations, should be conducted and all 
clinical manifestations attributable to 
each condition should be reported in 
detail.  The examining physicians should 
be given access to the appellants claims 
file for a sufficient period of time 
prior to the examinations to allow for a 
complete review of the record.  

Distinctions between service and non-
service-connected disorders should be 
noted.  The examiners should describe in 
detail the impact, if any, that the 
appellants service-connected 
disabilities have on his employability.

8.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
reports must be returned to the examiners 
for corrective action.  38 C.F.R. § 4.2. 
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

9.  Thereafter the RO should undertake 
adjudicatory action to assign disability 
ratings to all of the appellants service 
connected disabilities, and in view of 
the material added to the claims folder 
since the last formal adjudication by the 
RO.  A new rating decision should be 
prepared to ensure that each of the 
appellant's disabilities has been 
assigned a rating which includes 
consideration of 38 C.F.R. § 3.321.  
After completion of the above, the RO 
should again adjudicate the appellant's 
claims for an increased rating and a 
total rating and service connection on 
the basis of all the evidence of record 
and with application of all appropriate 
legal theories.  If proposed regulations 
changing the pertinent rating criteria or 
any other pertinent matter goes into 
effect while this case is in appellate 
status, the RO must give the appellant 
the benefit of the regulations most 
favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The 
RO should also specifically discuss Allen 
v. Brown, supra.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
